Per Curiam.  Witnesses: Bias of. During the trial of the appellant, a witness introduced by him was asked if he had not made certain statements, which, if made, tended to show that he felt an interest in the defendant’s behalf. He denied that he had made the statements, and the State was permitted, against his objection, to prove that he had made them. The bias of one called to testify in a case is not a collateral matter. The testimony was competent. Butler v. State, 34 Ark., 480; Whar. Cr. Ev., sec. 483.  Instructions. It is urged that the court erred in instructing the jury as to the law of manslaughter, against the appellant’s objection. We cannot say there was no testimony to justify a conviction of manslaughter. Affirm.